Lake App. Nos. 90-L-15-140 and 91-L-036. Upon consideration of appellant’s notice of filing petition for post-conviction relief and it appearing that a petition for post-conviction relief has been filed by appellant with the Lake County Common Pleas Court,
IT IS ORDERED by the court that the stay of execution pending exhaustion of state post-conviction remedies be, and the same is hereby, continued.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and the same are hereby, stayed pending the exhaustion of all proceedings for post-conviction relief before courts of this state.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before courts of this state have been exhausted.